Citation Nr: 1330831	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  07-27 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for left adductor tendonopathy, rated as noncompensably disabling prior to February 15, 2012 and 10 percent disabling thereafter. 

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia with degenerative joint disease. 

3.  Entitlement to a rating in excess of 10 percent for right knee instability. 

4.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia with degenerative joint disease. 

5.  Entitlement to a rating in excess of 10 percent for left knee instability. 

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for cholesterol, to include as secondary to service-connected diabetes mellitus. 

8.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, July 2010, and June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The appeal was previously before the Board in January 2011 and January 2012 when it was remanded for further development.  It has now returned to the Board for additional appellate action.  

In August 2013, the Veteran filed a claim for entitlement to an effective date earlier than August 30, 1992 for the award of service connection for left adductor tendonopathy (formerly characterized as left adductor tendinitis).  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran in the development of evidence to substantiate his claim.  In a May 2011 letter, the Veteran informed VA that he was in receipt of compensation from the Social Security Administration (SSA).  While the specific basis of the award of SSA benefits is not clear from the current record, records from the SSA could pertain to the Veteran's current claim.  He also specifically requested in the May 2011 letter that VA include information from the SSA in the current appeal for an increased rating for left adductor tendonopathy.  Therefore, VA should contact the SSA to request any disability determinations on file as well as any medical records associated with such determinations.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

With respect to the claims for increased ratings for the knee disabilities, the Veteran filed a notice of disagreement (NOD) in August 2010 in response to a July 2010 rating decision continuing the current ratings for the right and left knee conditions.  Similarly, the Veteran filed a July 2013 NOD in response to a June 2013 rating decision denying entitlement to service connection for cholesterol and TDIU and finding that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for hypertension.  He has not been provided a statement of the case (SOC) in response to the NODs. The case must therefore be remanded for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board also finds that additional development is necessary regarding the claim for entitlement to TDIU.  In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294 (1994).  On remand, the Veteran should be provided appropriate notice regarding the TDIU claim and should be afforded a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claims for increased ratings for right and left knee disabilities and TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Contact SSA and request all medical records associated with the grant of disability benefits.  All records obtained pursuant to this request must be included in the Veteran's paper or virtual claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine whether he is unemployable due to service-connected disabilities.  The claims file should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The Veteran is currently service-connected for chondromalacia and degenerative joint disease of the right and left knees, instability of the right and left knees, diabetes mellitus, and adductor tendonopathy of the left hip. He is currently seeking to establish service connection for high cholesterol and hypertension.  

4.  Then, issue a SOC to the appellant and his representative on the issues of entitlement to increased ratings for service-connected right and left knee disabilities, service connection for cholesterol, whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, and entitlement to TDIU.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

5.  If the Veteran perfects an appeal with respect to the claims included in the SOC, ensure that all indicated development is completed before the case is returned to the Board.

6.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



